UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
LIDIA EMELINDA PEREZ CRABBE,        )
                                    )
            Plaintiff,              )
                                    )
            v.                      )                 Civil Action No. 12-1702 (RWR)
                                    )
R STREET SELF STORAGE,              )
                                    )
            Defendant.              )
___________________________________ )


                                  MEMORANDUM OPINION

       On December 28, 2012, the defendant filed a motion to dismiss the complaint. Because a

ruling on the motion to dismiss potentially could dispose of this case, the Court advised the

plaintiff in its January 4, 2013 Order of her obligation to file an opposition or other response to

the motion, among other things. Further, that Order expressly warned the plaintiff that, if she

failed to file her opposition by February 1, 2013, the Court would treat the motion as conceded.

The plaintiff has neither filed an opposition nor requested additional time to do so. The Court

will treat the defendant’s motion as conceded and dismiss the case.

       An Order accompanies this Memorandum Opinion.

       Signed this 8th day of February, 2013.

                                                                     /s/
                                                         RICHARD W. ROBERTS
                                                         United States District Judge